Citation Nr: 0102416	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  97-29 195 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to the assignment of a higher disability 
evaluation for arthritis of the right knee, currently 
evaluated as 10 percent disabling. 

2.  Entitlement to the assignment of a higher disability 
evaluation for arthritis of the left knee with history of 
osteochondritis dessicans, currently evaluated as 10 percent 
disabling. 

3.  Entitlement to the assignment of a higher disability 
evaluation for sacralization of the lumbar spine, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to August 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which established service connection at 
for the claimed disabilities, each as 10 percent disabling. 

It is noted that, although having requested hearings before 
the RO and at the Central Office of the Board, the veteran 
failed to appear for the hearings scheduled for May 18, 1998 
and February 7, 2000 respectively.  Notice of the hearings 
were mailed to the veteran's address of record more than one 
month prior to the scheduled hearing dates and were not 
returned as undeliverable.  No request was received for 
rescheduling.  Therefore, in the absence of any showing of 
good cause, the requests for hearing are deemed withdrawn, 
and the appeal is being processed accordingly.  38 C.F.R. 
§ 20.704 (d) (2000). 

The disabilities pertaining to the left knee and for 
sacralization of the lumbar spine will be addressed in the 
Remand portion of the case.


FINDING OF FACT

At no time during the pertinent rating period did the 
veteran's right knee disability manifest by range of motion 
more limited than 0-90 degrees.  Active and passive muscle 
strength was reported as 3/5.  Objectively, there was no 
edema, effusion or instability.  There was no weakness, 
tenderness, redness, heat, abnormal movement or guarding.  
There were osteoarthritic changes seen on X-rays.


CONCLUSION OF LAW

The schedular criteria for rating greater than 10 percent for 
arthritis of the right knee with history of osteochondritis 
dessicans have not been met.  38 U.S.C.A. §§ 1155, 5107(a); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Codes 5010-5260 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

The Board notes the veteran indicates that he underwent right 
knee surgery one to two years after discharge.  However, the 
veteran was unable to remember the name of the physician who 
performed the procedure.  After examining the record, the 
Board is satisfied that all relevant facts pertaining to the 
veteran's claims have been properly developed.  Thus, no 
further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by 38 U.S.C. 
§ 5103A.  

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran provided private medical records from March 1997.  
Bone scan of the knees showed minimal increased activity on 
the right, consistent with moderately advanced osteoarthritic 
changes seen on X-rays.  Clinical impression was bilateral 
degenerative knees, mild to moderate exogenous obesity (he 
was 6'6", 260 pounds), history and physical examination 
suggestive of osteoarthritis of the knees aggravated by the 
military with a hereditary component. 

He was afforded a VA examination in September 1997.  He 
registered complaints of bilateral knee and back pain.  
Objectively, he was 6'6" and weighed 280 pounds.  Range of 
motion of his right knee was 0-90 degrees.  
Anterior/posterior drawer was reported as normal.  Lateral 
and medial stability was reported as good.  Grind testing of 
both medial compartments was tender.  X-rays showed joint 
disease in both knees.  There was also narrowed medial 
compartments with both patello femoral joint spaces 
obliterated.  Diagnosis bilateral knee pain secondary to 
service.

The veteran was afforded another knee examination in December 
1998.  Range of motion of the right knee was 0-110 degrees.  
Active and passive muscle strength was reported as 3/5.  The 
joint was reported as painful beyond 110 degrees of  motion.  
With a flare-up there was increasing pain but no significant 
change in range of motion.  Objectively, there was no edema, 
effusion or instability.  There was no weakness, tenderness, 
redness, heat, abnormal movement or guarding.  There were no 
constitutional signs of inflammatory arthritis.  All range of 
motion was measured with a goniometer.  As stated, range of 
motion of the right knee was 0-110 degrees beyond which was 
painful.  Anterior cruciate ligament and posterior cruciate 
ligament were negative.  X-rays showed advanced arthritic 
changes.  Diagnosis was osteochondritis dessicans, with 
surgical repair and arthritis with limited flexion as 
described above.

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved.  When there is 
some limitation of motion, but which would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, 
Codes 5003 (degenerative arthritis), 5010 (traumatic 
arthritis). 

Where there is limitation of leg flexion to 15 degrees, a 30 
percent evaluation would be warranted.  Where the limitation 
is to 30 degrees, a 20 percent evaluation is warranted.  A 10 
percent evaluation is warranted where leg flexion is limited 
to 45 degrees.  Where limitation is at 60 degrees or more a 
noncompensable evaluation is applicable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Where there is limitation of leg extension to 45 degrees, a 
50 percent evaluation would be warranted.  Where the 
limitation is to 30 degrees, a 40 percent evaluation is 
warranted.  Where extension is to 20 degrees, a 30 percent 
evaluation applies.  A 20 percent evaluation applies to leg 
extension to 10 degrees.  A 10 percent evaluation is 
warranted where extension is limited to 10 degrees.  Where 
limitation is 5 degrees or less, a noncompensable evaluation 
is applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Severe recurrent subluxation, lateral instability or other 
impairment of the knee warrants a 30 percent evaluation.  A 
moderate disability of this nature warrants a 20 percent 
evaluation and a slight disability warrants a 10 percent 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257.

While a noncompensable evaluation is indicated for the right 
knee through a strict application of range of motion testing 
throughout the period at issue, the presence of arthritis in 
the right knee warrants the assignment of a 10 percent 
evaluation for the knee.

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  A review of clinical 
findings indicates that the veteran could perform range of 
motion testing of the disabled joints.  As such the record 
clearly establishes that ankylosis is not present, the 
criteria set forth in Diagnostic Code 5256 pertaining to 
ankylosis of the knee are inapplicable and cannot serve as 
the basis for an increased rating.  Likewise, instability is 
not demonstrated; accordingly an evaluation pursuant to 
Diagnostic Code 5257 is not for application.  

The veteran's representative has urged a 30 percent 
evaluation because the criteria for a knee prosthesis call 
for a minimum 30 percent evaluation.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a specific case."  Butts v. Brown, 5 Vet. App. 532, 
538.  The Board sympathizes with the veteran's ongoing 
symptoms of pain related to his knee disability which have 
persisted for a long period of time.  However, inasmuch as 
the veteran does not have a knee prosthesis, those criteria 
are not for application directly or by analogy.

The representative has also questioned the findings vis-à-vis 
the several examinations.  Of the examinations, the Board 
considers the December 1998 VA examination most comprehensive 
and fully descriptive of the functional limitation of the 
knee disabilities at issue; whereas, the other examinations 
do not reflect even whether a goniometer was employed.  
Notwithstanding, none of other examinations suggest that the 
veteran's right knee disability approximates a higher 
evaluation than is currently assigned.

Disability described by the pertinent diagnostic codes 
necessary for an evaluation greater than 10 percent for the 
right knee disability has not been demonstrated.  Further, 
the Board finds that the evidence does not reveal any 
functional loss due to pain, weakened movement, excess 
fatigability, or incoordination as would be required by 38 
C.F.R. §§ 4.40, 4.45, 4.59 beyond that contemplated by range 
of motion testing.  In light of the foregoing, the Board 
finds that the preponderance of the evidence is against an 
evaluation greater than 10 percent for the subject 
disability.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1991).  

The Board has also considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations whether or not they were raised by the veteran as 
required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions of 38 C.F.R. § 3.321(b)(1).  
The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's right knee has resulted in frequent 
hospitalizations.  


ORDER

Entitlement to the assignment of a higher disability 
evaluation for arthritis of the right knee is denied. 


REMAND


In a March 1997 private medical report, the veteran's left 
knee disability "demonstrates an extension lag of about 30 
degrees. . . ." (emphasis supplied).  By employing such 
terminology, it is unclear to the Board whether the examiner 
is describing a limitation of range of motion or a quadriceps 
lag and the angle where the knee extensor muscles develop the 
greatest force.  In light of the potential inconsistency with 
other evidence of record, the RO should contact the examiner 
to obtain clarification.

The Board also that the veteran was afforded a VA examination 
in September 1998 that encompassed his back.  However, in his 
substantive appeal dated one year later, in September 1998, 
the veteran's representative asserted that the back condition 
had increased in severity.  With assertions or other evidence 
that a disability has undergone an increase in severity since 
the time of the last examination, the passage of time since 
an otherwise adequate examination may necessitate a new 
examination.  VAOPGCPREC 11-95, 60 Fed. Reg. 43,186 (1995).  
Accordingly, an additional examination is indicated.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:  

1.  In light of the potential conflict 
with other evidence of record, the RO 
should contact the examiner who provided 
the March 1997 examination for 
clarification of the phrase 
"demonstrates an extension lag of about 
30 degrees. . . ."  The examiner's 
response should be requested to include 
whether the description is a reflection 
of limitation of range of motion or a 
quadriceps lag and the angle where the 
knee extensor muscles develop the 
greatest force.  

2.  The RO should schedule the veteran 
for a VA examination for the purpose of 
ascertaining the nature and severity of 
the sacralization of the lumbar back.  
The examination should include all tests 
and studies deemed necessary.  

The veteran's lumbar spine should be 
examined for degrees of both active and 
passive range of motion and any 
limitation of function of the parts 
affected by limitation of motion.  The 
examiner is also requested to note the 
normal ranges of motion of the affected 
joints.  

The examiner is requested to determine 
whether the veteran's lumbar spine 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
be asked to express an opinion as to the 
degree to which pain could significantly 
limit functional ability during flare-ups 
or when either the lumbosacral or 
sacroiliac joints are used repeatedly 
over a period of time.  The examiner 
should provide a complete rationale for 
all conclusions reached.  

The claims folder and a copy of this 
Remand should be furnished to the 
examiner prior to completion of the 
examination report.  

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
expanded record.  In particular, the RO 
should review the requested examination 
reports and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.

Thereafter, the RO should readjudicate 
the issues on appeal.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 


